706 F.2d 502
NEWPARK SHIPBUILDING & REPAIR, INCORPORATED and AmericanHome Assurance Company, Petitioners,v.James P. ROUNDTREE and Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 81-4308.
United States Court of Appeals,Fifth Circuit.
May 18, 1983.

E.D. Vickery, Houston, Tex., for petitioners.
Stephen Vaughan, Houston, Tex., for Roundtree.
T. Timothy Ryan, Sol., Laurie M. Streeter, Assoc. Sol., Mark C. Walters, Marianne Demetral Smith, U.S. Dept. of Labor, Washington, D.C., for respondents.


1
Benefit Review Board, Washington, D.C., for other interested parties.


2
Petition for Review of an Order of the Benefits Review Board.

ON SUGGESTION FOR REHEARING EN BANC

3
(Opinion February 22, 1983, 5 Cir., 1982, 698 F.2d 743)


4
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

5
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


6
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.